To vacate an order vacating a judgment rendered by a justice of tbe peace, for tbe value of property taken in replevin, upon transcript filed in tbe Circuit Court, perpetually staying proceedings in said cause, granting tbe plaintiff, in replevin, leave to appeal from tbe judgment rendered by tbe justice, and giving costs against relator.
Granted with costs against plaintiff, March, 1897.
Lathers brought replevin against relator before a justice and tbe property was taken under tbe writ. On tbe return day, August 31, 1896, Lathers not appearing, relator waived tbe return and took judgment for tbe value. After execution returned not satisfied, relator took and filed in tbe Circuit Court a transcript, and an execution was thereupon issued January 22, 1897. On February 5th, 1897, Latbérs. moved to vacate tbe judgment and for leave to appeal.